Citation Nr: 0941108	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  97-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the bilateral knees.

4.  Entitlement to a rating in excess of 10 percent for 
impingement syndrome of the left shoulder prior to November 
3, 2006.

5.  Entitlement to a rating in excess of 20 percent for 
impingement syndrome of the left shoulder effective November 
3, 2006.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated November 2003, and May 2006.  An August 2007 Board 
decision denied the above-stated claims for increased 
ratings. 

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2009, the 
Court remanded the claim to the Board for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court remand found that the Board addressed the 
appellant's claim for an increased schedular ratings for 
degenerative joint disease of the cervical and lumbar spine, 
patellofemoral syndrome of the bilateral knees, and 
impingement syndrome of the left shoulder.  However, the 
Court found that the VA had not made any attempt to locate 
records from the Veteran's reported physician, Dr. Lee, 
despite the Veteran's claims that Dr. Lee had prescribed bed 
rest for his above-claimed disabilities.  Additionally, the 
Court found that the Board failed to provide adequate reasons 
and bases for not referring the Veteran's claims to the RO 
for extraschedular consideration, especially in light of the 
Veteran's claims that his disabilities markedly interfered 
with his full time employment.  Thus, the Court remanded the 
Veteran's claims for further development, specifically 
stating that any records from Dr. Lee should be obtained, as 
well as for consideration of an extraschedular rating should 
be given absent any adequate reasons and bases indicating 
such a referral was not warranted.

The Board notes that a November 2006 VA examination, his 
physician, Dr. Lee treated him for low back and neck pain, as 
well as prescribed bed rest for his conditions.  Review of 
the record reveals some records from J.L., M.D., (Dr. Lee) a 
doctor at the VA Northern California Health Care System 
(VANCHCS), who provided treatment to the Veteran from 1995 to 
1996.  However, it is unclear whether the VA records from Dr. 
Lee are the same ones that the Veteran referred to in his 
November 2006 VA examination.  It is also unclear whether the 
Veteran continued to receive treatment from Dr. Lee after 
1996.  The Board also notes that in a November 2000 VA 
examination provided on a separate claim, the Veteran 
reported that his physician was Dr. Lee at Mathers Air Force 
Base.  Any records from Dr. Lee for treatment provided after 
1996 should be obtained.

Finally, review of the record discloses that the Veteran 
submitted statements indicating that he lost up to 60 days a 
year from work due to his disabilities, and that he was 
unable to sit for long periods of time, as required by his 
job.  Pertinent records appear to be on file.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  In this step the Court cited to 
a VA General Counsel Precedent Opinion, stating that "when 
service-connected disability affects employment 'in ways not 
contemplated by the rating schedule' § 3.321(b)(1) is 
applicable." Id. (quoting VAOGCPREC 6-96).  The Board may not 
consider assignment of an extraschedular rating on an initial 
basis.

If the schedular criteria do not reasonably describe the 
Veteran's disability level and symptomatology, the second 
step of the analysis must be undertaken.  That step, 
initially taken by the RO, is to determine whether the 
claimant's exceptional disability picture includes factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  If this step is 
answered in the affirmative, then the matter must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to undertake the third and 
final step; to determine whether justice requires assignment 
of an extraschedular rating.  Id. 

As the Court noted in its remand, the September 2004 Board 
remand specifically directed the RO to address the 
applicability of an extraschedular rating regarding the 
Veteran's claims for an increased rating for his service-
connected disabilities listed above.  As stated above, the 
Court further noted that the Board in its August 2008 
decision addressed the applicability of an extraschedular 
rating.  In other words, pursuant to this Remand, the Veteran 
has a right to have his case considered for referral to the 
Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the RO/AMC should obtain 
records (if any) from Dr. Lee (J.L., 
M.D.,) from both VANCHCS and/or Mathers 
Air Force Base from 1996 to the present. 
All efforts to secure these medical 
records must be documented.
  
An effort should be made to contact Dr. 
Lee in order to document any and all 
periods of prescribed bed rest 
necessitated by the service-connected 
disabilities at issue. Again, all 
inquiries to Dr. Lee should be documented. 

In addition, copies of any additional 
outstanding records of treatment received 
by the Veteran from VA and non-VA medical 
providers for the disabilities at issue 
should be obtained and made part of the 
record. All efforts to secure these 
medical records must be documented.

2.    After the above is completed, the 
RO/AMC should review the matter of whether 
an extraschedular evaluation is warranted 
for the Veteran's service-connected 
disabilities of the lumbar spine, the 
cervical spine, the left and right knees, 
and/or the left shoulder under 38 C.F.R. § 
3.321(b)(1). 

The RO/AMC should first determine whether 
the schedular rating criteria reasonably 
describe the disability level and 
symptomatology associated with the 
disabilities in question.  If the 
schedular criteria do not reasonably 
describe the Veteran's disability level 
and symptomatology, the second step of the 
analysis must be undertaken.  That step is 
to determine whether the claimant's 
exceptional disability picture includes 
factors such as marked interference with 
employment or frequent periods of 
hospitalization.  If so, the matter should 
then be referred to the Director of 
Compensation and Pension.  If it is 
determined that such consideration is not 
possible without a current examination, 
such action should also be undertaken.

3.  Thereafter, the matter should be 
readjudicated by the AMC/RO.  If this 
benefit remains denied, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


